Case 0:18-cv-61811-MGC Document 20 Entered on FLSD Docket 01/18/2019 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                            Case No. 18-61811-Civ-COOKE/HUNT

  PATRICIA KENNEDY,

         Plaintiff,

  vs.

  CAPE SIESTA MOTEL,
  LLC., and FAWLTY
  TOWERS, INC.,

        Defendants.
  ________________________/
                                     DEFAULT JUDGMENT
         THIS MATTER is before me on upon Plaintiff’s Motion for Entry of Default
  Judgment (ECF No. 18). I have reviewed the record and note the defaults entered by the
  Clerk of the Court on September 4, 2018 (ECF Nos. 14, 15). On October 28, 2018, I ordered
  Defendants to show cause why Plaintiff’s Motion should not be granted. (ECF No. 19). To
  date, Defendants have failed to respond to my Order to Show Cause, and the time to do so
  has passed.
         A “defendant, by his default, admits the plaintiff's well-pleaded allegations of fact,”
  as set forth in the operative complaint. Eagle Hosp. Physicians, LLC v. SRG Consulting, Inc.,
  561 F.3d 1298, 1307 (11th Cir. 2009). Following the entry of a default judgment, final
  judgment pursuant to Federal Rule of Civil Procedure 55(b) may be entered if there is a
  sufficient basis in the pleadings to support the relief sought. Tyco Fire & Sec., LLC v. Alcocer,
  218 F. App’x 860, 863 (11th Cir. 2007) (“[B]efore entered a default judgment…, the district
  court must ensure that the well-pleaded allegations in the complaint, which are taken as true
  due to the default, actually state a substantive cause of action and that there is a substantive,
  sufficient basis in the pleadings for the particular relief sought.”); Eagle Hosp. Physicians, LLC,
  561 F.3d at 1307.
         Accepting the well-pleaded allegations of the Complaint as true, Plaintiff has
  demonstrated that she is entitled to injunctive relief under the Americans with Disabilities
Case 0:18-cv-61811-MGC Document 20 Entered on FLSD Docket 01/18/2019 Page 2 of 2



  Act (“ADA”), 42 U.S.C. § 1281, et seq. Accordingly, it is ORDERED AND ADJUDGED
  as follows:
          1.    Plaintiff’s Motion for Entry of Default Judgment (ECF No. 18) is
  GRANTED.        Default Judgment is entered in favor of Plaintiff Patricia Kennedy and

  against Defendants Cape Siesta Motel, LLC and Fawlty Towers, Inc.
          2.    Defendants are ORDERED to comply with all sections of the Americans

  with Disabilities Act (“ADA”), 42 U.S.C. § 1281, et seq., and the ADA Accessibility

  Guidelines (“ADAAG”), 28 C.F.R. Part 36. Specifically, Defendants shall revise their

  website to comply with 28 C.F.R. Section 36.302(e) and implement a policy to monitor and

  maintain the website so that it remains in compliance.

          3.    Defendants shall adhere to this Default Judgment within four (4) months of

  entry of this judgment. On or before four (4) months from the date of this Default Judgment,

  Plaintiff shall file with this Court an appropriate Notice of Compliance, setting forth in

  detail whether Defendants have conformed their website to the requirements of the ADA.

          4.    The Court retains jurisdiction relating to the Plaintiff’s attorney’s fees and

  costs. Any such motion shall be filed within thirty (30) days of entry of this Default

  Judgment.
          5.    The Clerk of the Court is directed to CLOSE this case. All pending motions,

  if any, are DENIED as moot.

          DONE and ORDERED in chambers at Miami, Florida, this 18th day of January
  2019.




  Copies furnished to:
  Patrick M. Hunt, U.S. Magistrate Judge
  Counsel of Record



                                               2
